 
 
Exhibit 10.1


EXECUTIVE CHANGE IN CONTROL RETENTION AGREEMENT
 
THIS AGREEMENT by and between THERMO FISHER SCIENTIFIC INC., a Delaware
corporation (the “Company”), and(the “Executive”) is made as of ­­­­­_______,
2013 (the “Effective Date”).


WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company's key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances;


NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive's
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control Date (as defined in Section 1.2).


1.           Key Definitions.


As used herein, the following terms shall have the following respective
meanings:
 
             1.1           “Change in Control” means an event or occurrence set
forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change in Control under one of such
subsections but is specifically exempted from another such subsection):
 
                                              (a)             the acquisition by
an individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) of beneficial ownership of any capital stock of the Company
if, after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition by the Company, (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iii)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this Section 1.1; or
 
 
 
 

--------------------------------------------------------------------------------

 
 
                                              (b)             such time as the
Continuing Directors (as defined below) do not constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the Board (i) who was a member of the Board on the date of the execution of this
Agreement or (ii) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
 
                                              (c)             the consummation
of a merger, consolidation, reorganization, recapitalization or statutory share
exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (i) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company's assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (ii) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 50%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors.
 
                              1.2           “Change in Control Date” means the
first date during the Term (as defined in Section 2) on which a Change in
Control occurs.  Anything in this Agreement to the contrary notwithstanding, if
(a) a Change in Control occurs, (b) the Executive's employment with the Company
is terminated prior to the date on which the Change in Control occurs, and (c)
it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then for all purposes
of this Agreement the “Change in Control Date” shall mean the date immediately
prior to the date of such termination of employment.
 
 
 
2

--------------------------------------------------------------------------------

 
 
                              1.3           “Cause” means the Executive's
willful engagement in illegal conduct or gross misconduct after the Change in
Control Date which is materially and demonstrably injurious to the Company.  For
purposes of this Section 1.3, no act or failure to act by the Executive shall be
considered “willful” unless it is done, or omitted to be done, in bad faith and
without reasonable belief that the Executive's action or omission was in the
best interests of the Company.
 
                              1.4           “Good Reason” means the occurrence,
without the Executive's written consent, of any of the events or circumstances
set forth in clauses (a) through (g) below.  Notwithstanding the occurrence of
any such event or circumstance, such occurrence shall not be deemed to
constitute Good Reason if, prior to the Date of Termination specified in the
Notice of Termination (each as defined in Section 3.2(a)) given by the Executive
in respect thereof, such event or circumstance has been fully corrected and the
Executive has been reasonably compensated for any losses or damages resulting
therefrom (provided that such right of correction by the Company shall only
apply to the first Notice of Termination for Good Reason given by the
Executive).
 
                                              (a)             the assignment to
the Executive of duties inconsistent in any material respect with the
Executive's position (including status, offices, titles and reporting
requirements), authority or responsibilities in effect immediately prior to the
earliest to occur of (i) the Change in Control Date, (ii) the date of the
execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of Directors of a resolution providing for the Change in Control (with the
earliest to occur of such dates referred to herein as the “Measurement Date”) or
a material diminution in such position, authority or responsibilities;
 
                                              (b)            a reduction in the
Executive's annual base salary as in effect on the Measurement Date or as the
same was or may be increased thereafter from time to time;
 
                                              (c)             the failure by the
Company to (i) continue in effect any material compensation or benefit plan or
program, including without limitation any life insurance, medical, health and
accident or disability plan and any vacation or automobile program or policy, in
which the Executive participates or which is applicable to the Executive
immediately prior to the Measurement Date (a “Benefit Plan”), unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan or program, (ii) continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable than the basis existing immediately prior
to the Measurement Date (iii) award cash bonuses to the Executive in amounts and
in a manner substantially consistent with past practice in light of the
Company's financial performance or (iv) continue to provide any material fringe
benefit enjoyed by Executive immediately prior to the Measurement Date;
 
 
 
3

--------------------------------------------------------------------------------

 
 
                                              (d)            a change by the
Company in the location at which the Executive performs the Executive’s
principal duties for the Company to a new location that is both (i) outside a
radius of 50 miles from the Executive's principal residence immediately prior to
the Measurement Date and (ii) more than 30 miles from the location at which the
Executive performed the Executive’s principal duties for the Company immediately
prior to the Measurement Date; or a requirement by the Company that the
Executive travel on Company business to a substantially greater extent than
required immediately prior to the Measurement Date;
 
                                              (e)             the failure of the
Company to obtain the agreement from any successor to the Company to assume and
agree to perform this Agreement, as required by Section 6.1;

                                              (f)             a purported
termination of the Executive's employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of Section 3.2(a); or
 
                                              (g)            any failure of the
Company to pay or provide to the Executive any portion of the Executive's
compensation or benefits due under any Benefit Plan within seven days of the
date such compensation or benefits are due, or any material breach by the
Company of this Agreement or any employment agreement with the Executive.


 The Executive's right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.
 
                              1.5           “Disability” means the Executive's
inability, due to a physical or mental disability, for a period of 90 days,
whether or not consecutive, during any 360-day period to perform the Executive’s
duties on behalf of the Company, with or without reasonable accommodation as
that term is defined under state or federal law.  A determination of disability
shall be made by a physician satisfactory to both the Executive and the Company,
provided that if the Executive and the Company do not agree on a physician, the
Executive and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties.


                2.           Term of Agreement.  This Agreement, and all rights
and obligations of the parties hereunder, shall take effect upon the Effective
Date and shall expire upon the first to occur of (a) the expiration of the Term
(as defined below) if a Change in Control has not occurred during the Term, (b)
the date 18 months after the Change in Control Date, if the Executive is still
employed by the Company as of such later date, or (c) the fulfillment by the
Company of all of its obligations under Sections 4 and 5.2 if the Executive's
employment with the Company terminates within 18 months following the Change in
Control Date.  “Term” shall mean the period commencing as of the Effective Date
and continuing in effect through May 15, 2018.


3.           Employment Status; Termination Following Change in Control.
 
                              3.1           Not an Employment Contract.  The
Executive acknowledges that this Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain the Executive as an
employee and that this Agreement does not prevent the Executive from terminating
employment at any time.  If the Executive's employment with the Company
terminates for any reason and subsequently a Change in Control shall occur, the
Executive shall not be entitled to any benefits hereunder except as otherwise
provided pursuant to Section 1.2.
 
 
 
4

--------------------------------------------------------------------------------

 
 
                              3.2           Termination of Employment.
 
                                              (a)             If the Change in
Control Date occurs during the Term, any termination of the Executive's
employment by the Company or by the Executive within 18 months following the
Change in Control Date (other than due to the death of the Executive) shall be
communicated by a written notice to the other party hereto (the “Notice of
Termination”), given in accordance with Section 7.  Any Notice of Termination
shall: (i) indicate the specific termination provision (if any) of this
Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below).  The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive's death, or the date of the
Executive's death, as the case may be.  In the event the Company fails to
satisfy the requirements of Section 3.2(a) regarding a Notice of Termination,
the purported termination of the Executive’s employment pursuant to such Notice
of Termination shall not be effective for purposes of this Agreement.
 
                                              (b)            The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting any such
fact or circumstance in enforcing the Executive's or the Company's rights
hereunder.
 
                                              (c)             Any Notice of
Termination for Cause given by the Company must be given within 90 days of the
occurrence of the event(s) or circumstance(s) which constitute(s) Cause.  Prior
to any Notice of Termination for Cause being given (and prior to any termination
for Cause being effective), the Executive shall be entitled to a hearing before
the Board at which the Executive may, at the Executive’s election, be
represented by counsel and at which the Executive shall have a reasonable
opportunity to be heard.  Such hearing shall be held on not less than 15 days
prior written notice to the Executive stating the Board’s intention to terminate
the Executive for Cause and stating in detail the particular event(s) or
circumstance(s) which the Board believes constitutes Cause for termination.
 
                                              (d)             Any Notice of
Termination for Good Reason given by the Executive must be given within 90 days
of the occurrence of the event(s) or circumstance(s) which constitute(s) Good
Reason.
 
 
 
5

--------------------------------------------------------------------------------

 

 
                4.           Benefits to Executive.
 
                              4.1           Compensation.  If the Change in
Control Date occurs during the Term and the Executive's employment with the
Company terminates within 18 months following the Change in Control Date, the
Executive shall be entitled to the following benefits:
 
                                              (a)             Termination
Without Cause or for Good Reason.  If the Executive's employment with the
Company is terminated by the Company (other than for Cause, Disability or death)
or by the Executive for Good Reason within 18 months following the Change in
Control Date, then the Executive shall be entitled to the following benefits:


(i)             the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:


 (1)           the sum of (A) the Executive's base salary through the Date of
Termination, (B) the product of (x) the higher of the Executive’s target bonus
as in effect immediately prior to the Measurement Date or the Termination Date
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (C) the amount of any accrued vacation pay, to the extent not previously
paid (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and


 (2)           an amount equal to (a) two multiplied by (b) the sum of (x) the
higher of the Executive’s annual base salary as in effect immediately prior to
the Measurement Date or the Termination Date and (y) the higher of the
Executive’s target bonus as in effect immediately prior to the Measurement Date
or the Termination Date.


(ii)           for two years after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide medical, dental and
life insurance benefits to the Executive and the Executive's family at least
equal to those which would have been provided to them if the Executive's
employment had not been terminated, in accordance with the applicable medical,
dental and life insurance Benefit Plans in effect on the Measurement Date or, if
more favorable to the Executive and the Executive’s family, in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies; provided, however, that (A) if the terms of a medical,
dental or life insurance Benefit Plan do not permit continued participation
therein by a former employee, then an equitable arrangement shall be made by the
Company (such as a substitute or alternative plan) to provide as substantially
equivalent a benefit as is reasonably possible and (B) if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., medical insurance benefits) from such employer on terms at least
as favorable to the Executive and the Executive’s family as those being provided
by the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and the Executive’s family; and


(iii)           to the extent not previously paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive following the
Executive's termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (other than
severance benefits) (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
 
 
 
6

--------------------------------------------------------------------------------

 
 
                                              (b)             Resignation
without Good Reason; Termination for Death or Disability.  If the Executive
voluntarily terminates the Executive’s employment with the Company within 18
months following the Change in Control Date, excluding a termination for Good
Reason, or if the Executive's employment with the Company is terminated by
reason of the Executive's death or Disability within 18 months following the
Change in Control Date, then the Company shall (i) pay the Executive (or the
Executive’s estate, if applicable), in a lump sum in cash within 30 days after
the Date of Termination, the Accrued Obligations and (ii) timely pay or provide
to the Executive the Other Benefits.
 
                                              (c)             Termination for
Cause.  If the Company terminates the Executive's employment with the Company
for Cause within 18 months following the Change in Control Date, then the
Company shall (i) pay the Executive, in a lump sum in cash within 30 days after
the Date of Termination, the Executive's annual base salary through the Date of
Termination, and (ii) timely pay or provide to the Executive the Other Benefits.
 
                              4.2           Taxes.
 
                                              (a)             Notwithstanding
any other provision of this Agreement, except as set forth in Section 4.2(b), in
the event that the Company undergoes a  “Change in Ownership or Control” (as
defined below), the Company shall not be obligated to provide to the Executive a
portion of any “Contingent Compensation Payments” (as defined below) that the
Executive would otherwise be entitled to receive to the extent necessary to
eliminate any “excess parachute payments” (as defined in Section 280G(b)(1) of
the Internal Revenue Code of 1986, as amended (the “Code”)) for the
Executive.  For purposes of this Section 4.2, the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Treasury Regulation Section
1.280G-1, Q/A-30 or any successor provision) of the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Amount.”
 
                                              (b)             Notwithstanding
the provisions of Section 4.2(a), no such reduction in Contingent Compensation
Payments shall be made if (i) the Eliminated Amount (computed without regard to
this sentence) exceeds (ii) 110% of the aggregate present value (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any
successor provisions) of the amount of any additional taxes that would be
incurred by the Executive if the Eliminated Payments (determined without regard
to this sentence) were paid to the Executive (including, state and federal
income taxes on the Eliminated Payments, the excise tax imposed by Section 4999
of the Code payable with respect to all of the Contingent Compensation Payments
in excess of the Executive’s “base amount” (as defined in Section 280G(b)(3) of
the Code), and any withholding taxes).  The override of such reduction in
Contingent Compensation Payments pursuant to this Section 4.2(b) shall be
referred to as a Section 4.2(b) Override.”  For purpose of this paragraph, if
any federal or state income taxes would be attributable to the receipt of any
Eliminated Payment, the amount of such taxes shall be computed by multiplying
the amount of the Eliminated Payment by the maximum combined federal and state
income tax rate provided by law.
 
 
 
7

--------------------------------------------------------------------------------

 
 
                                              (c)             For purposes of
this Section 4.3 the following terms shall have the following respective
meanings:


(i)             “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.


(ii)            “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.
 
                                              (d)            Any payments or
other benefits otherwise due to the Executive following a Change in Ownership or
Control that could reasonably be characterized (as determined by the Company) as
Contingent Compensation Payments (the “Potential Payments”) shall not be made
until the dates provided for in this Section 4.2(d).  Within 30 days after each
date on which the Executive first becomes entitled to receive (whether or not
then due) a Contingent Compensation Payment relating to such Change in Ownership
or Control, the Company shall determine and notify the Executive (with
reasonable detail regarding the basis for its determinations) (i) which
Potential Payments constitute Contingent Compensation Payments, (ii) the
Eliminated Amount and (iii) whether the Section 4.2(b) Override is
applicable.  Within 30 days after delivery of such notice to the Executive, the
Executive shall deliver a response to the Company (the “Executive Response”)
stating either (A) that the Executive agrees with the Company’s determination
pursuant to the preceding sentence or (B) that the Executive disagrees with such
determination, in which case the Executive shall set forth (i) which Potential
Payments should be characterized as Contingent Compensation Payments, (ii) the
Eliminated Amount, and (iii) whether the Section 4.2(b) Override is
applicable.  In the event that the Executive fails to deliver an Executive
Response on or before the required date, the Company’s initial determination
shall be final and the Contingent Compensation Payments that shall be treated as
Eliminated Payments shall be determined by reducing or eliminating the amounts
payable under this Agreement in the following order: (i) cash payments,
(ii) taxable benefits, (iii) nontaxable benefits and (iv) accelerated vesting of
equity awards.  If the Executive states in the Executive Response that the
Executive agrees with the Company’s determination, the Company shall make the
Potential Payments to the Executive at the time set forth in Section 4.3(d)
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are
due).  If the Executive states in the Executive Response that the Executive
disagrees with the Company’s determination, then, for a period of 15 days
following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute.  If such dispute is not
resolved within such 15-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The Company shall make to
the Executive at the time set forth in Section 4.3(d) those Potential Payments
as to which there is no dispute between the Company and the Executive regarding
whether they should be made (except for any such Potential Payments which are
not due to be made until after such date, which Potential Payments shall be made
on the date on which they are due).  The balance of the Potential Payments shall
be made within three business days following the resolution of such
dispute.  Subject to the limitations contained in Sections 4.2(a) and (b)
hereof, the amount of any payments to be made to the Executive following the
resolution of such dispute shall be increased by amount of the accrued interest
thereon computed at the prime rate announced from time to time by The Wall
Street Journal, compounded monthly from the date that such payments originally
were due.
 
 
 
8

--------------------------------------------------------------------------------

 
 
                              4.3           Payments Subject to Section 409A.

                                              (a)           Subject to this
Section 4.3, payments or benefits under Section 4.1 shall begin only upon the
date of a “separation from service” of the Executive (determined as set forth
below) which occurs on or after the termination of the Executive’s
employment.  The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Executive under Section
4.1, as applicable:


(i)             It is intended that each installment of the payments and
benefits provided under Section 4.1 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”).  Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.


(ii)            If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is not a “specified employee” (within
the meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Section 4.1.


(iii)           If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:


 (1)           Each installment of the payments and benefits due under Section
4.1 that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A.  For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and
 
 
 
9

--------------------------------------------------------------------------------

 

 
 (2)           Each installment of the payments and benefits due under Section
4.1 that is not described in Section 4.3(a)(iii)(1) and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
§ 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service).  Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.
 
                                              (b)             The determination
of whether and when a separation from service of the Executive from the Company
has occurred shall be made and in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation § 1.409A-1(h).  Solely for
purposes of this Section 4.3(b), “Company” shall include all persons with whom
the Company would be considered a single employer under Section 414(b) and
414(c) of the Code.
 
                                              (c)             All reimbursements
and in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A.
 
                                              (d)             The provisions of
Section 4.6 shall be applied as follows:  Payment of benefits under this
Agreement shall be made on (or, with respect to in kind benefits subject to
Section 409A, commence on) the 60th day following the Employee’s separation from
service, provided that the Employee has by that time executed and submitted the
release of claims and separation agreement described in Section 4.6, and
provided that the payments are not disputed under the procedures set forth in
Section 4.2.
 
                                              (e)             The terms of this
Agreement shall be interpreted as necessary to provide payments that comply with
(or are exempt from) the requirements of Section 409A.
 
                              4.4           Outplacement Services.  In the event
the Executive is terminated by the Company (other than for Cause, Disability or
death), or the Executive terminates employment for Good Reason, within 18 months
following the Change in Control Date, the Company shall provide outplacement
services through one or more outside firms of the Executive’s choosing up to an
aggregate of $20,000, with such services to extend until the earlier of (i) 12
months following the termination of the Executive’s employment or (ii) the date
the Executive secures full time employment.
 
 
 
10

--------------------------------------------------------------------------------

 
 
                              4.5           Mitigation.  The Executive shall not
be required to mitigate the amount of any payment or benefits provided for in
this Section 4 by seeking other employment or otherwise. Further, except as
provided in Section 4.1(a)(ii), the amount of any payment or benefits provided
for in this Section 4 shall not be reduced by any compensation earned by the
Executive as a result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by the Executive to the Company
or otherwise.
 
                              4.6           Release of Claims by Executive.  The
Executive shall not be entitled to any payments or other benefits hereunder
unless the Executive executes and, if applicable, does not revoke, a full and
complete release and separation agreement in the form to be provided by the
Company.


5.           Disputes.
 
                              5.1           Settlement of Disputes;
Arbitration.  All claims by the Executive for benefits under this Agreement
shall be directed to and determined by the Board and shall be in writing.  Any
denial by the Board of Directors of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial.  The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim.  Any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
 
                              5.2           Expenses.  In the event of any
arbitration, claim, demand or suit arising out of or with respect to this
Agreement, including any action for injunctive relief and any contest regarding
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), the prevailing party shall be entitled to
reasonable costs and attorneys’ fees, including any such costs and fees upon
appeal.


6.           Successors.
 
                              6.1           Successor to Company.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
breach of this Agreement and shall constitute Good Reason if the Executive
elects to terminate employment, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in this Agreement, “Company” shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.
 
 
11

--------------------------------------------------------------------------------

 
 
                              6.2           Successor to Executive.  This
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If the Executive should die while any
amount would still be payable to the Executive or the Executive’s family
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.


7.           Notice.  All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing.  Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
81 Wyman Street, Waltham, Massachusetts and to the Executive at the Executive’s
principal residence as currently reflected on the Company’s records (or to such
other address as either the Company or the Executive may have furnished to the
other in writing in accordance herewith).  Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.


8.           Miscellaneous.
        
                              8.1           Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.
 
                              8.2           Injunctive Relief.  The Company and
the Executive agree that any breach of this Agreement by the Company is likely
to cause the Executive substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Executive shall have the right to specific performance and
injunctive relief.
 
                              8.3           Governing Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the internal laws of the Commonwealth of Massachusetts, without regard to
conflicts of law principles.
 
                              8.4           Waivers.  No waiver by the Executive
at any time of any breach of, or compliance with, any provision of this
Agreement to be performed by the Company shall be deemed a waiver of that or any
other provision at any subsequent time.
 
                              8.5           Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original but
both of which together shall constitute one and the same instrument.
 
 
 
12

--------------------------------------------------------------------------------

 
 
                              8.6           Tax Withholding.  Any payments
provided for hereunder shall be paid net of any applicable tax withholding
required under federal, state or local law.
 
                              8.7           Entire Agreement.  This Agreement
sets forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of the subject matter contained herein; and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled.
 
                              8.8           Amendments.  This Agreement may be
amended or modified only by a written instrument executed by both the Company
and the Executive.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first set forth above.




 
THERMO FISHER SCIENTIFIC INC.





 
________________________________

 
By:





 
EXECUTIVE





 
___________________________________





 
13

--------------------------------------------------------------------------------

 










 